Citation Nr: 0209600	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 9, 1994, 
for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


VACATUR

This claim was previously denied by a final decision by the 
Board issued on March 5, 1997, and the author of that 
decision has since retired from the Board.  However, VA 
regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the appellant or 
his/her representative, or on the Board's own motion, when 
there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2001).  

In order to comply with the judgment of a court of competent 
jurisdiction, and to allow the Board to properly address the 
issue of entitlement to an effective date earlier than July 
1, 1994, for the grant of Dependency and Indemnity 
Compensation (DIC), consistent with the provisions of the 
Nehmer Stipulation, as clarified in Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
("Nehmer II"), on its own motion, the Board finds that the 
Board's March 5, 1997, decision which denied an effective 
date earlier than June 9, 1994, for DIC should be vacated. 

The Board appreciates that when the Board denied an earlier 
effective date for DIC in 1997, it was following legal 
authority which then existed.  However, the Nehmer II court 
order of 1999, and the VA General Counsel's subsequent 1999 
withdrawal of portions of its earlier precedent opinion, call 
for a different result at this juncture.

The issue of entitlement to an effective date earlier than 
July 1, 1994, for the grant of DIC benefits will be developed 
and addressed in a separate decision of the Board.

ORDER

The Board decision of March 5, 1997, in the above-captioned 
appeal is vacated.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

